DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments with respect to claims filed on 03/11/2022 have been entered.  Claims 1-20 remain pending in this application and are currently under consideration for patentability under 37 CFR 1.104.  
The amendments and remarks filed re sufficient to cure the previous 35 U.S.C.112 (b) and (d) rejections set forth in the Non-Final office action mailed on 12/15/2021.
Information Disclosure Statement
The information disclosure statement filed 01/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brill (Patent No. 5,395,333).
Regarding claim 1, Brill teaches a catheter (10, Fig. 1) comprising: an elongated body (body of 14) defining a lumen (61, Fig. 1) and defining a longitudinal axis (48, Fig. 1), the elongated body (body of 14) having an outer surface extending both longitudinally along the longitudinal axis (48) and circumferentially about the longitudinal axis (see Fig. 1, the body of 14 is a tube that extends around 48; hence, the outer surface of the body of 14 extends circumferentially about 48); and a plurality of balloons (32A-32G, Figs. 2-3) wherein the plurality of balloons (32A-32G, Figs. 2-3) are longitudinally and circumferentially staggered along the outer perimeter of the elongated body (see Figs. 2-3 illustrating the balloons being staggered along an outer perimeter of the body of 14 via 16, see Col. 4, lines 55-58), the plurality of balloons (32A-32G) including a first balloon (32C), a second balloon (32D), and a third balloon (32E), the first  (32C), second, (32D) and third (32G) balloons having different circumferential positions along the outer surface of the elongated body (see Fig. 1 illustrating 32C, 32D and 32E having different circumferential balloons) wherein the second balloon (32D) is directly adjacent to the first (32C) and third (32E) balloons in at least a circumferential direction (horizontal axis of 10 through 48, see Fig. 1 below), the circumferential direction being orthogonal to the longitudinal axis (48) and extending about the longitudinal axis (48, see Fig. 1, it is the Examiner’s position at least a portion of the lobes are spaces apart from in each other in a circumferential direction), wherein when the first (32C), second (32D), and third (32E) balloons are fully expanded, there is: a first circumferential gap (circumferential gap formed by 46 between 32C and 32D) between the first and second balloons (see Fig. 1 where 46 is between 32C and 32D); and a second circumferential gap (circumferential gap formed by 46 between 32D and 32E) between the second and third balloons (see Fig. 1 where 46 is between 32D and 32C), such that the first (32B), second (32D), and third (32E) balloons do not overlap in the circumferential direction (the entirety of 32C, 32D and 32E do not overlap, see Fig. 1), the first and second circumferential gaps extending less than fully around an outer perimeter of the elongated body (body of 10, see Fig. 1).
Examiner’s Annotated Fig. 1
[AltContent: textbox (a circumferential direction)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    342
    540
    media_image1.png
    Greyscale
 
Regarding claim 2, Brill teaches wherein the plurality of balloons (32A-32G) are configured to be inflated to an expanded state within a vasculature of a patient to anchor the elongated body (body of 14) within the vasculature (see Col. 5, lines 37-66), and wherein when the plurality of balloons (32A, 32D and 32G) are in an expanded state within the vasculature, the plurality of balloons (32A-32G) is configured to permit blood to flow past the plurality of balloons (32A-32G) in a direction along the longitudinal axis (see Col. 5, lines 67-68 and Col. 6, lines 1-11).  
Regarding claim 3, Brill teaches wherein longitudinal axis (48) is a central longitudinal axis of the elongated body (see Fig. 1), and wherein the plurality of balloons (32A-32G) are symmetrically arranged about the central longitudinal axis (48, Fig. 2) of the elongated body (14, see Fig. 2-3 illustrating 32A, 32D and 32G symmetrically arranged about the central longitudinal axis of 14 and Col. 4, lines 55-58).  
Regarding claim 4, Brill teaches wherein the longitudinal axis is a central longitudinal axis (48, see Fig. 1), and wherein the plurality of balloons (32A-32G)  includes: a first set of balloons (32A/32G, Fig. 2) on a first longitudinal half (1st longitudinal half/left side 48, see Fig. 2) of the elongated body (body of 14); and a second set of balloons (32C/32D, Fig. 2) on a second longitudinal half (2nd longitudinal half/right side of 48, see Fig. 2) of the elongated body (body of 14, see Fig. 2 illustrating 32A and 32G on the left side of 48 and 32C and 32D on the right side of 48 and see Col. 4, lines 55-58), the first and second longitudinal halves being on opposite sides of the central longitudinal axis (48, Fig. 2), wherein for each of the first (32A/32G) and second (32C/32D) sets of balloons, each balloon of the respective set is offset from an adjacent balloon of the respective set in a longitudinal direction and circumferential direction (see Fig. 2 illustrating 32A, and 32G of the 1st set being offset from 32C and 32D of the 2nd set).  Thefreedictionary.com defines “adjacent” as “being near or close” and it is the Examiner’s position that 32A is close to 32C and 32D is close to 32G.
Regarding claim 5, Brill teaches wherein each balloon (32A-32G) of the plurality of balloons (32A-32G) is longitudinally spaced from directly adjacent balloons in a longitudinal direction and the circumferential direction (see Fig. 1 illustrating 32A-32G being longitudinally spaced from directly adjacent balloons in both the longitudinal direction and the circumferential direction).
Regarding claim 6, Brill teaches wherein each balloon (32A, 32D and 32G) of the plurality of balloons (32A-32G) does not extend around an entire outer perimeter of the elongated body (body of 14, see Fig. 2 and Col. 4, lines 55-58).
  Regarding claim 7, Brill teaches wherein balloons (32A, 32D and 32G) of the plurality of balloons (32A-32G) are fluidically coupled to the lumen (see Col. 4, lines 60-63).
Regarding claim 8, Brill teaches wherein the elongated body (body of 14) defines a plurality of lumens (61 and guide wire conduit of 60, see Figs. 3-4 and Col. 4, lines 67-67 and Col. 5, lines 1-2) including the lumen (61), at least one of the other lumens (conduit of 60) of the plurality of lumens (61 and conduit of 60) being fluidically isolated from the balloons (see Fig. 3).  
Regarding claim 10, Brill teaches a catheter comprising: an elongated body (body of 14) defining a lumen (61, Fig. 1); one or more balloons (32A-32G) along an outer surface of the elongated body (see Figs. 1 and 3), wherein the one or more balloons (32A-32G) are configured to enable fluid to flow through vasculature of a patient from a proximal side of the one or more balloons to a distal side of the one or more balloons (see Fig. 5) when the one or more balloons are in an inflated state within the vasculature and engaged with the vasculature (see Col. 5, lines 67-68 and Col. 6, lines 1-11); and a therapeutic neurovascular device (17, Fig. 3, see attach ref. stating that guidewires are an essential component of various diagnostic and therapeutic medical procedures for vascular therapy; hence, 17 is a therapeutic neurovascular device) within the lumen of the catheter (61), wherein the therapeutic neurovascular device is configured to treat a defect in the vasculature of the patient.  It is the Examiner’s position that all of the components (i.e catheter, guidewire, scalpel etc.) used during the treatment of a defect in the vasculature of a patient are for treating the defect; hence, 17 is “is configured to treat a defect in the vasculature of the patient.”
Regarding claim 11, Brill teaches wherein the one or more balloons (32A-32G) are symmetrically distributed about a central longitudinal axis of the elongated body (14, see Fig. 2 illustrating 32A, 32D and 32G symmetrically arranged about the central longitudinal axis of 16).  
Regarding claim 12, Brill teaches wherein the one or more balloons (32A-32G) are asymmetrically distributed about a central longitudinal axis (48, Fig. 2) of the elongated body (body of 14).  
Regarding claim 13, Brill teaches wherein the one or more balloons (32A-32G) comprises a plurality of balloons longitudinally and circumferentially staggered along an outer surface of the elongated body (body of 14, see Fig. 2)	 
Regarding claim 14, Brill teaches wherein each balloon (32A-32G) of the one or more balloons (32A-32G) does not extend around an entire outer perimeter of the elongated body (body of 14, see Fig. 2).  
Regarding claim 15, Brill teaches wherein the one or more balloons (32A-32G) is only one balloon (see Fig. 2 16 is only one balloon) welded to the elongated body to define passageways for the fluid to flow through the vasculature from a proximal side of the one balloon to a distal side of the one balloon.  
Regarding claim 18, Brill teaches a method (see Col. 1, lines 12-15) comprising: introducing a catheter (10, Fig. 1) into vasculature (70, Fig. 4) of a patient, the catheter (10) comprising: an elongated body (body of 14) defining a lumen (61, Fig. 1) and defining a longitudinal axis (48, Fig. 1), the elongated body (body of 14) having an outer surface extending body longitudinally long the longitudinal axis (48, see Fig. 1) and circumferentially about the longitudinal axis (48, see Fig. 1, the body of 14 is a tube that extends around 48; hence, the outer surface of the body of 14 extends circumferentially about 48); and a plurality of balloons (32A-32G), wherein the plurality of balloons (32A-32G) are longitudinally and circumferentially staggered along the outer surface of the elongated body (body of 14, see Fig. 2 illustrating the balloons being staggered along an outer perimeter of the body of 14); the plurality of balloons (32A-32G) including a first balloon (32C), a second balloon (32D), and a third balloon (32E), the first  (32C), second, (32D) and third (32G) balloons having different circumferential positions along the outer surface of the elongated body (see Fig. 1 illustrating 32C, 32D and 32E having different circumferential balloons) wherein the second balloon (32D) is directly adjacent to the first (32C) and third (32E) balloons in at least a circumferential direction (horizontal axis of 10 through 48, see Fig. 1 above), the circumferential direction being orthogonal to the longitudinal axis (48) and extending about the longitudinal axis (48, see Fig. 1, it is the Examiner’s position at least a portion of the lobes are spaces apart from in each other in a circumferential direction, wherein when the first (32C), second (32D), and third (32E) balloons are fully expanded, there is: a first circumferential gap (circumferential gap formed by 46 between 32C and 32D) between the first and second balloons (see Fig. 1 where 46 is between 32C and 32D); and a second circumferential gap (circumferential gap formed by 46 between 32D and 32E) between the second and third balloons (see Fig. 1 where 46 is between 32D and 32E), such that the first (32B), second (32D), and third (32E) balloons do not overlap in the circumferential direction (the entirety of 32C, 32D and 32E do not overlap, see Fig. 1), the first and second circumferential gaps extending less than fully around an outer perimeter of the elongated body (body of 10, see Fig. 1); anchoring the catheter (10) by inflating the plurality of balloons (32A-32G, see Col. 5, lines 37-66 and Fig. 4); and delivering a therapeutic neurovascular device (17, Fig. 1, see attach ref. stating that guidewires are an essential component of various diagnostic and therapeutic medical procedures for vascular therapy; hence, 17 is a therapeutic neurovascular device) to a target site within the vasculature of the patient via the lumen of the catheter (10, see Col. 4, lines 53-68 and Col. 5, lines 1-2).  
Regarding claim 19, Brill teaches wherein the plurality of balloons (32A-32G) are configured to be inflated to an expanded state within the vasculature of the patient to anchor the elongated body within the vasculature (see Col. 5, lines 37-66), and wherein when the balloons (32A-32G) are in an expanded state within the vasculature (70), the plurality of balloons (32A-32G) isDocket No. A0001751US01/1213-090US01 configured to permit blood to flow past the plurality of balloons in a direction along the longitudinal axis (see Col. 5, lines 67-68 and Col. 6, lines 1-11).  
Regarding claim 20, Brill teaches wherein the balloons (32A, 32C, 32G) of the plurality of balloons (32A-32G) are symmetrically arranged about a central longitudinal axis (48, Fig. 2) of the elongated body (14, see Fig. 2 illustrating 32A, 32D and 32G symmetrically arranged about the central longitudinal axis of 14 and Col. 4, lines 55-58).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill (Patent No. 5,395,333) in view of Van Helfteren et al. (Pub. No. 2018/0042691).
Regarding claim 9, Brill does not teach wherein the elongated body defines a plurality of inflation lumens, and wherein at least two balloons of the plurality of balloons are fluidically coupled to separate inflation lumens of the plurality of inflation lumens.  However, Van Helfteren et al. teaches an elongated body (body of 3 and 5, Fig. 1) and a plurality of balloons (7, 9, 11, Fig. 2) wherein the elongated body (body of 5) defines a plurality of inflation lumens (49, 51, 53, Fig. 4), and wherein at least two balloons (7 and 9) of the plurality of balloons (7, 9, 11) are fluidically coupled to separate inflation lumens of the plurality of inflation lumens (see [0031]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brill by forming the device to have separate lumens for each of the balloons as taught by Van Helfteren et al. for expanding the balloons independently of one another so as to be able to adapt the pressing forces well to the respective conditions in a targeted area (see [0031]).  Further, Brill teaches that changes may be made to the device (see Col. 6, lines 52-57).
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill (Patent No. 5,395,333) in view of Vale et al. (Pub. No. 2019/0167287).
Regarding claim 15, Brill teaches wherein the one or more balloons (32A-32G) is only one balloon (16 is only one balloon) welded to the elongated body to define passageways for the fluid to flow through the vasculature from a proximal side of the one balloon to a distal side of the one balloon but does not teach that the balloon welded is the elongated body.  However, Vale et al. teaches a balloon (1020, Fig. 16b) that is welded to an elongated body (1022, Fig. 16b, see [0182]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brill by welding the balloon to the elongated body as taught by Vale et al. because Vale et al. teaches that it is known in the art to weld a balloon to a catheter body that is used for treating vasculature conditions (see [0182]).  Further, Brill teaches that changes may be made to the device (see Col. 6, lines 52-57).
Regarding claim 16, Brill in view of Vale et al. teaches wherein the therapeutic neurovascular device (17) comprises a thrombectomy device (17 is a guidewire and absent specific structure for the therapeutic neurovascular device; it is the Examiner’s position that a guidewire is known in the art to be used in procedures to remove a thrombus; hence the guidewire is a thrombectomy device), an embolic retrieval device, or an implantable medical device.  
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brill (Patent No. 5,395,333) in view of Foreman et al. (Patent No. 6,478,807).
Regarding claim 16, in the event that it is found that Brill does not teach that the therapeutic neurovascular device comprises a thrombectomy device, an embolic retrieval device or an implantable medical device; Foreman et al. teaches a therapeutic neurovascular device (24, Fig. 1) that comprises an implantable medical device (29, Fig. 1, it is the Examiner’s position that with the catheter positioned over 24; 24 comprises 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brill by adding the stent taught by Foreman et al. to the outer surface of the lobes for preventing abrupt or threatened closure and to reduce the likelihood of the development of restenosis (Col. 1, lines 24-27) and such implantable device are known in the art to be used in angioplasty procedures (Col. 1, lines 11-15).  Further, Brill teaches that changes may be made to the device (Col. 6, lines 52-57).
Regarding claim 17, Brill does not teach wherein the therapeutic neurovascular device comprises an implantable medical device, wherein the implantable medical device comprises a stent, an embolic coil or a microvascular plug. However, Foreman et al. teaches a therapeutic neurovascular device (24, Fig. 1) that comprises an implantable medical device (29, Fig. 1, it is the Examiner’s position that with the catheter positioned over 24; 24 comprises 29).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Brill by adding the stent taught by Foreman et al. to the outer surface of the lobes for preventing abrupt or threatened closure and to reduce the likelihood of the development of restenosis (Col. 1, lines 24-27) and such implantable device are known in the art to be used in angioplasty procedures (Col. 1, lines 11-15).  Further, Brill teaches that changes may be made to the device (Col. 6, lines 52-57).
Response to Arguments
Applicant's arguments filed 03/11/2022 have been fully considered but they are not persuasive. 
Regarding claim 1 and Brill applicant argues that Brill fails to disclose a catheter “comprising an elongated body … and a plurality of balloons … longitudinally and circumferentially staggered along an outer surface of the elongated body, the plurality of balloons including a first balloon, a second balloon, and a third balloon … having different circumferential positions along the outer surface … wherein the second balloon is directly adjacent to the first and third balloons in at least a circumferential direction… wherein when the first, second and third balloons are fully expanded, there is a first circumferential gap between the first and second balloons; and a second circumferential gap between the second and third balloons, such that the first, second, and third balloons do not overlap in the circumferential direction, the first and second circumferential gaps extending less than fully around an outer perimeter of the elongated body.  
Applicant states that Brill describes that directly adjacent lobes overlap in a circumferential direction and Fig. 4 of Brills illustrates lobes 32B and 32C that circumferentially overlap from face 44B to face 44C.
	Regarding claim 10, applicant argues that Brills fails to disclose or suggest a catheter comprising “one or more balloons along an outer surface of an elongated body, wherein the one or more balloons are configured to enable fluid to flow through vasculature of a patient from a proximal side of one or more balloons to a distal side of the one or more balloons when the one or more balloons are in an inflated state within the vasculature and engaged with the vasculature; and a therapeutic neurovascular device within the lumen of the catheter, wherein the therapeutic neurovascular device is configured to treat a defect in the vasculature of the patient.”  Applicant states that the office assert guidewire 17 as a therapeutic neurovascular device and Brills fails to disclose that the guidewire is configured to treat a defect in the neurovasculature of the patient.
	The Examiner respectfully disagrees.  Regarding claim 1, applicant argues that balloons 32B and 32C overlap and it is the Examiner’s position that balloons 32B and 32C having overlapping portions but the entirety of the balloon 32B does not overlap with the entirety of the balloon 32C.  Hence, it is the Examiner’s position that Brill teaches the amended limitations of claim 1.  Seemingly applicant is arguing that the entirety of the balloons in the present application do not overlap; however, such language is not recited in the claims.
	Regarding claim 10, it is the Examiner’s position that a guidewire is a “therapeutic neurovascular device” that is “configured to treat a defect in the vasculature of the patient” because for example the treatment of a defect in the vasculature of the patient includes the all procedures of positioning a catheter to the defected site which usually requires the use of a guidewire for placement of the catheter; hence, absent specific claimed structure for the therapeutic neurovascular device is it the Examiner’s position that a guide wire is a “therapeutic neurovascular device that is configured to treat a defect in the vasculature of a patient.”
	Therefore, in light of the amendments a new rejection under Brill is made.
Applicant’s arguments, regarding claim 16 have been considered and are persuasive.  However, a new rejection of claim is made (see above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY LEGETTE-THOMPSON whose telephone number is (571)270-7078. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY LEGETTE/Primary Examiner, Art Unit 3783